Citation Nr: 0906832	
Decision Date: 02/24/09    Archive Date: 03/03/09

DOCKET NO.  00-15 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for fatigue, dizziness, 
headaches, cognitive impairment, memory loss, muscle fatigue, 
shortness of breath (SOB), heart palpitations, and numbness 
in the hands, claimed as due to undiagnosed illness.

2.  Entitlement to service connection for narrowing, 
i.e.,degenerative changes of the 6th and 7th cervical disc 
spaces with anterior osteophytosis of the vertebral bodies 
(claimed as neck and head pain).

3.  Entitlement to service connection for a skin disorder due 
to undiagnosed illness.


REPRESENTATION

Appellant represented by:	Mr. Michael A. Leonard, 
Attorney




WITNESSES AT HEARING ON APPEAL

The Appellant and her husband


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The Veteran had active military service from November 1990 to 
November 1994.  She served in Southwest Asia during Operation 
Desert Shield/Desert Storm.

This appeal to the Board of Veterans' Appeals (Board) 
originated from an October 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia.  Jurisdiction over the case was subsequently 
transferred to the RO in Boston, Massachusetts, then to the 
RO in Togus, Maine, and eventually to the RO in Winston-
Salem, North Carolina.  

In that October 1999 decision, the RO denied two service-
connection claims:  (1) for fatigue (claimed as dizziness, 
headaches, joint aches/swelling, fatigue/cognitive 
impairment, memory loss, shortness of breath, muscle fatigue, 
heart palpitations, nausea and numbness in the hands due to 
undiagnosed illness; and (2) for narrowing of the C6-7 disc 
space with corresponding anterior osteophytosis of the 
vertebral bodies (claimed as neck and head pain).  

In November 2004 the Board remanded both claims to comply 
with the notice-and-duty-to-assist requirements of the 
Veterans Claims Assistance Act (VCAA).  The Board also 
instructed the Appeals Management Center (AMC) to send the 
Veteran a statement of the case (SOC) concerning the claim 
for service connection for narrowing of the C6-7 disc space 
with corresponding anterior osteophytosis of the vertebral 
bodies.  Manlincon v. West, 12 Vet. App. 238 (1999).

On remand, a SOC concerning this claim was issued in May 
2006, and the Veteran responded by perfecting her appeal of 
this claim by submitting a timely substantive appeal (VA Form 
9).

In a May 2007 decision, the Board denied the claim for 
service connection for fatigue, dizziness, headaches, 
cognitive impairment, memory loss, muscle fatigue, shortness 
of breath, heart palpitations, nausea, and numbness in the 
hands due to undiagnosed illness.  The Board also remanded 
the claim for service connection for degenerative changes of 
the 6th and 7th cervical disc spaces with anterior 
osteophytosis of the vertebral bodies for additional 
evidentiary development.  

In addition to those two claims, the Veteran had filed a 
timely notice of disagreement (NOD) in response to a May 2004 
RO decision denying other claims for service connection for 
irritable bowel syndrome (IBS) and a skin disorder.  
So in that May 2007 decision and remand, the Board therefore 
instructed the AMC to send the Veteran an SOC addressing 
these other claims.  See Manlincon, supra.

Thereafter, in a December 2008 rating decision, the RO 
granted service connection for IBS, assigning an initial 10 
percent rating retroactively effective from June 2, 2003.  
Since the Veteran has not separately appealed either the 
initial rating or effective date assigned for the IBS, that 
claim is no longer before the Board.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  The RO, however, continued 
to deny her claim for service connection for a skin disorder 
in an SOC issued in December 2008.  And since she responded 
by filing a timely substantive appeal, VA Form 9, later in 
December 2008, the Board now has jurisdiction to consider 
this additional claim.  See 38 C.F.R. § 20.200 (2008).



Meanwhile, the Veteran had appealed the Board's May 2007  
denial of her claim for service connection for fatigue, 
dizziness, headaches, cognitive impairment, memory loss, 
muscle fatigue, shortness of breath, heart palpitations, 
nausea, and numbness in the hands due to undiagnosed illness 
to the U.S. Court of Appeals for Veterans Claims (Court).  In 
an April 2008 Order, granting a Joint Motion for Partial 
Remand, the Court vacated the Board's decision and remanded 
this claim to the Board for further development and 
readjudication in compliance with directives specified.  And 
to comply with the Court's Order, the Board in turn is 
remanding this claim to the RO via the AMC.  Although not 
vacated by the Court - since there has been no final 
adjudication by the Board - the Board also finds that the 
claim for service connection for a skin disorder due to 
undiagnosed illness must be remanded for additional 
evidentiary development.

The Board, however, is going ahead and deciding the claim for 
service connection for narrowing, i.e.,degenerative changes 
of the 6th and 7th cervical disc spaces with anterior 
osteophytosis of the vertebral bodies (claimed as neck and 
head pain).  The Board will henceforth refer to this claim as 
for cervical spine disability.


FINDING OF FACT

The Veteran's cervical spine disability is unrelated to her 
military service, including to the already service-connected 
degenerative joint disease affecting the lumbosacral segment 
of her spine.


CONCLUSION OF LAW

The Veteran's cervical spine disability was not incurred in 
or aggravated by service, may not be presumed to have been 
incurred in service, and is not proximately due to, the 
result of, or chronically aggravated by a service-connected 
disability, in particular her service-connected low back 
disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137 (West Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  The VCAA notice requirements apply to all five 
elements of a service-connection claim, including the 
downstream disability rating and effective date elements.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).



To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as in 
a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of his claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error will not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

In this case, a letter satisfying the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) was sent to 
the Veteran in November 2004.  The letter informed her of the 
evidence required to substantiate her claim, as well as of 
her and VA's respective responsibilities in obtaining 
supporting evidence.  The Board is aware that the letter did 
not address the potential downstream disability-rating and 
effective-date elements if the claim is ultimately granted, 
as required in Dingess, supra.  But this is nonprejudicial 
(i.e., harmless error), because the preponderance of the 
evidence is against the underlying claim for service 
connection.  So any question as to the appropriate downstream 
disability rating or effective date to be assigned is 
ultimately moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  See also 38 C.F.R. § 20.1102 (2008).



The Board also realizes the November 2004 VCAA notice letter 
was provided after the initial adjudication of the claim.  
See Pelegrini II, supra.  But since the RO readjudicated the 
claim in the December 2008 SSOC, after providing the notice, 
the timing defect in the provision of the notice was cured.  
See Mayfield IV; Prickett, supra.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  The RO and AMC obtained all 
records that she and her attorney cited as relevant.  The 
Veteran was also afforded a VA compensation examination in 
November 2008 to determine whether her cervical spine 
disability is either directly related to her military service 
or secondarily to her service-connected lumbosacral spine 
disability.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  Accordingly, the Board finds that no further action 
is necessary to meet the requirements of the VCAA or the 
Court.

II.  Whether the Veterans is Entitled to Service 
Connection for the Cervical Spine Disability

The Veteran claims that her cervical spine disability is 
directly attributable to her military service or, on an 
alternative theory of secondary service connection, 
was either caused or aggravated by her service-connected low 
back disability.  For the reasons and bases set forth below, 
however, the Board finds that the preponderance of the 
evidence is against her claim, so it must be denied.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires:  (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).



Certain chronic conditions, including degenerative joint 
disease (i.e., arthritis), will be presumed to have been 
incurred in service if manifested to a compensable degree of 
at least 10 percent disabling within one year after service.  
This presumption, however, is rebuttable by probative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.

So service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  See Combee v. Brown, 
34 F.3d 1039, 1043 (Fed. Cir. 1994).

In addition, disability that is proximately due to or results 
from another disease or injury for which service connection 
has been granted shall be considered a part of the original 
condition and secondarily service connected.  See 38 C.F.R. § 
3.310(a).  Also, when aggravation of a Veteran's nonservice-
connected condition is proximately due to or the result of a 
service-connected condition, she shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
38 C.F.R. § 3.310(b); see also Allen v. Brown, 7 Vet. App. 
439, 448 (1995).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

After carefully reviewing the evidence of record, the Board 
finds no basis to grant the Veteran's claim under a direct-
incurrence, presumptive, or secondary basis.  First, her 
service treatment records make no reference to neck problems 
or disability involving the cervical segment of her spine.  
The Veteran also did not report any problems associated with 
her neck when first examined by VA after service, in December 
1994, during the one-year presumptive period.  These records, 
therefore, provide evidence against her claim under a direct-
incurrence and presumptive theory.  See Struck v. Brown, 9 
Vet. App. 145 (1996).  



Indeed, records show a cervical spine disability was not 
first diagnosed until February 1999, over four years after 
the Veteran's military service had ended.  Radiographs at 
that time revealed moderate narrowing of the C6-7 disc space, 
with corresponding anterior osteophytes of the vertebral 
bodies, as well as minimal narrowing of the C5-6 disc space.  
This report, however, does indicate the etiology or date of 
onset of these findings - including especially insofar as 
attributing the Veteran's cervical spine disability to her 
military service.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

Follow-up treatment records also make no reference to the 
etiology or date of onset of the Veteran's cervical spine 
disability.  See Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000).

The more than four-year lapse between the Veteran's 
separation from active duty in November 1994 and the initial 
diagnosis of a cervical spine disability in February 1999 
provides compelling evidence against the claim under both 
direct and presumptive theories of service connection.  In 
other words, this four-year gap tends to disprove the notion 
that her cervical spine disability was either incurred 
in service or initially manifested to the required degree of 
at least 10-percent disabling within one year of her 
separation from service.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000) (ruling that a prolonged period without 
medical complaint can be considered, along with other 
factors, as evidence of whether an injury or a disease was 
incurred in service resulting in any chronic or persistent 
disability).  



But most importantly, a VA examiner reviewed the Veteran's 
pertinent medical history in November 2008 before determining 
that her cervical spine disability is unrelated to her 
military service - including to the degenerative process in 
her lumbosacral spine, for which service connection has been 
awarded.  The examiner noted that she found no complaints of 
neck pain in the service treatment records and in the initial 
1994 VA examination report.  The examiner therefore 
determined "[i]t is less likely than not that the cervical 
spine DDD [degenerative disc disease] is secondary to the 
lumbar spine DDD."  In discussing the medical rationale of 
the opinion, the examiner explained that there are many 
factors which predispose an individual to develop DDD, such 
as previous trauma and genetic factors.  The examiner pointed 
out that autopsy studies reveal that 85 to 95% of individuals 
show evidence of DDD by 50 years of age.  The examiner thus 
concluded that it is likely the Veteran has a genetic and/or 
age-related disposition to develop DDD, noting it is unlikely 
the DDD in one area of her spine (lumbosacral) is causing DDD 
of another separate area (cervical).  In short, the VA 
examiner has ruled out the possibility that the Veteran's 
cervical spine disability is somehow related to her military 
service - including by way of the already service-connected 
arthritis in her lumbosacral spine.  Velez v. West, 11 Vet. 
App. 148, 158 (1998).  See also Wallin v. West, 11 Vet. App. 
509, 512 (1998) and McQueen v. West, 13 Vet. App. 237 (1999) 
(both indicating, like Velez, that competent medical nexus 
evidence is required to associate the cervical spine 
disability with the service-connected lumbar spine 
disability).

Since this opinion was based on a review of the pertinent 
medical history and was supported by sound medical rationale, 
it provides compelling evidence against the Veteran's claim.  
Simply stated, the VA examiner applied valid medical analysis 
to the significant facts of this case in reaching her 
conclusion.  See Nieves-Rodriguez v. Peake, 22 Vet App 295 
(2008); see also Wray v. Brown, 7 Vet. App. 488, 493 (1995) 
(holding that the adoption of an expert medical opinion may 
satisfy the Board's statutory requirement of an adequate 
statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
Veteran's position.)

The only evidence to the contrary is the Veteran's personal 
lay statements and testimony and that of her attorney.  But 
as laypersons, without any medical training and/or expertise, 
they simply are not qualified to render probative opinions 
concerning the cause or date of onset of the cervical spine 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 494-95 (1991) 
(laypersons are not competent to render medical opinions).  
Instead, they are only competent to comment on symptoms 
(e.g., neck pain) the Veteran may have personally experienced 
during and since service, but not the etiology of her 
symptoms in terms of whether they are associated with or 
part and parcel of a cervical spine disability related to her 
military service.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 
(2007).  See also 38 C.F.R. § 3.159(a)(2) and Layno v. Brown, 
6 Vet. App. 465, 469 (1994) (distinguishing between 
competency ("a legal concept determining whether testimony 
may be heard and considered") and credibility ("a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted")).

For these reasons and bases, the Board finds that the 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for a cervical spine 
disability.  And as the preponderance of the evidence is 
against her claim, the doctrine of reasonable doubt is not 
for application.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  Accordingly, the appeal is denied.


ORDER

The claim for service connection for a cervical spine 
disability is denied.




REMAND

The Board finds that additional medical development is needed 
before it can adjudicate the Veteran's claim for service 
connection for fatigue, dizziness, headaches, cognitive 
impairment, memory loss, muscle fatigue, shortness of breath, 
heart palpitations, and numbness in the hands due to 
undiagnosed illness, as well as her claim for service 
connection for a skin disorder due to undiagnosed illness.

Initially, it is worth mentioning that one of the symptoms 
originally listed in the Veteran's claim involved nausea.  
However, since this symptom has recently been attributed to a 
known diagnosis of IBS, for which service connection has been 
established in the RO's December 2008 decision, this part of 
the Veteran's claim is no longer before the Board.  See 
Grantham, supra.  

According to the Court-granted Joint Motion, the first claim 
must be remanded to obtain an adequate medical examination in 
compliance with the duty to assist.  38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  The Joint Motion pointed out that 
the Veteran was afforded VA compensation examinations with 
respect to this claim, but that they were not adequate and 
did not comply with the Board's prior November 2004 remand 
instructions.  See Stegall v. West, 11 Vet. App. 268 (1998) 
(the Veteran is entitled, as a matter of law, to compliance 
with remand directives).  See, too, Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999) (further clarifying that only 
substantial compliance is required).

The Board's November 2004 remand directed, in part:

Schedule the veteran for a VA examination to 
ascertain, if possible, the etiology of her 
subjective complaints that are at issue in this 
appeal.  This includes determining whether any 
specific symptoms (i.e., fatigue, dizziness, 
headaches, cognitive complaints, memory loss, 
muscle fatigue, shortness of breath, 
heart palpitations, ..., and numbness of the hands) 
are due to an undiagnosed illness or, instead, 
are due to a known diagnosed disorder.  And, if 
known, state the diagnosis and whether it is 
at least as likely as not that the diagnosed 
disorder is of service origin or, if a chronic 
disease, e.g., arthritis, manifested within one 
year of service discharge.

Also render an opinion as to whether the 
veteran's claimed heart palpitations are a 
manifestation of some form of cardiac disease or 
disability that initially manifested during 
service or manifested within one year of service 
discharge.

Unfortunately, the record does not reflect that there was 
substantial compliance with the above remand directive.  VA 
examinations were conducted in September 2005 by E.S., M.D., 
and J.M., M.D.  In addition, Dr. J.M. examined the veteran 
again in June 2006.  In the September 2005 reports, Dr. E.S. 
diagnosed the veteran with variant headaches, and Dr. J.M. 
concluded the veteran had no evidence of heart disease.  

In the June 2006 VA examination report, Dr. J.M. referred to 
a 2002 evaluation which had revealed "no evidence of memory 
loss" and further indicated that "[q]uestioning today 
indicates that [the Veteran] says that she just has a few 
areas where she is not as sharp as she once was, but that she 
really does not feel that this is a great impairment at this 
time, and there has been any changes."  Dr. J.M. 
then attributed the veteran's nausea to her IBS and the 
numbness in her hands to joint problems.  He also stated that 
"[t]he etiology of her headaches was noted by Dr. [E.S.] . . 
. to be a migraine variant," and stated that "[h]er 
shortness of breath she noted to me when I examined her in . 
. . 2005 occurred during the episodes of the cardiac 
arrhythmia that she was noted to have."  Dr. J.M. then added 
that the veteran's "dizziness has been diagnosed as part of 
her symptomatology for her labyrinthitis" and that her 
fatigue was "muscle fatigue."  He concluded, "I have no 
diagnosis at the present time to attribute to an undiagnosed 
disease." 



Missing from these VA examination reports, however, are 
medical opinions as to "whether it is at least as likely as 
not" that any of the diagnosed disorders are of "service 
origin or, if a chronic disease (e.g., arthritis) manifested 
within one year of service discharge."  Also, although Dr. 
J.M. attributed the Veteran's fatigue to "muscle fatigue," 
it is unclear whether the Veteran's muscle fatigue is related 
to an undiagnosed illness or to a known diagnosed disorder.  
In light of these errors, the Veteran must be scheduled for 
another VA examination that substantially complies with the 
Board's prior remand directive in November 2004.

The Board also finds that additional evidentiary development 
is needed before it can adjudicate the Veteran's claim for 
service connection for a skin disorder due to undiagnosed 
illness.  Her service treatment records make no reference to 
skin problems, which were first identified at a VA medical 
facility in 2002.  A biopsy at that time revealed dermal 
hypersensitivity reaction that could have multiple 
etiologies.  The Veteran reported that she had first noticed 
a rash after leaving the Persian Gulf, which was originally 
on her legs and arms but now only on her arms.  

During an April 2004 VA examination, the Veteran reported 
that her skin condition had never been formally diagnosed and 
that it was not associated with any systemic disease.  A 
physical examination revealed salmon coloring with very fine 
red papules on both forearms.  Under the Diagnoses section, 
the examiner noted "other specified skin disorder of 
709.9."  Based on this diagnosis, it is not entirely clear 
whether the veteran's skin disorder is related to an 
undiagnosed illness or to a known diagnosed disorder.  A VA 
examination is therefore needed to answer this question.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  See also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
examination to ascertain, if possible, the 
etiology of her subjective complaints that 
are at issue in this appeal.  This includes 
determining whether any specific symptoms 
(i.e., fatigue, dizziness, headaches, 
cognitive complaints, memory loss, muscle 
fatigue, shortness of breath, heart 
palpitations, and numbness of the hands) 
are due to an undiagnosed illness or, 
instead, are due to a known diagnosed 
disorder.  And, if known, state the 
diagnosis and whether it is at least as 
likely as not that the diagnosed disorder 
is of service origin or, if a chronic 
disease, e.g., arthritis, manifested within 
one year of service discharge.  In doing 
so, please state whether the diagnosis of 
"muscle fatigue" listed in the June 2006 
VA examination report constitutes an 
undiagnosed illness or a known diagnosed 
disorder.

Also render an opinion as to whether the 
Veteran's claimed heart palpitations are a 
manifestation of some form of cardiac 
disease or disability that initially 
manifested during service or manifested 
within one year of service discharge.

To facilitate making these determinations, 
please review the report of the Veteran's 
prior VA examinations, as well as the other 
relevant evidence in her claims file, 
including a copy of this remand.



2.  Also schedule the Veteran for a VA 
examination to ascertain, if possible, the 
etiology of her skin disorder.  This 
includes determining whether this disorder 
is due to an undiagnosed illness or, 
instead, due to a known diagnosed disorder.  
And, if known, state the diagnosis and 
whether it is at least as likely as not 
that the diagnosed disorder is of service 
origin.  To facilitate making these 
determinations, please review the report of 
the Veteran's past VA examinations, as well 
as the other relevant evidence in her 
claims file, including a copy of this 
remand.

3.  Then readjudicate the claims in light 
of the additional evidence.  If any claim 
is not granted to the Veteran's 
satisfaction, send her and her attorney a 
SSOC and give them an opportunity to 
respond to it before returning the file to 
the Board for further appellate review.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


